White, Presiding Judge.
This is an appeal from a conviction for rape, the punishment assessed by the judgment of the lower court being five years in the penitentiary.
We are not satisfied with the sufficiency of the evidence, as developed in the record, and do not believe that a conviction based upon such testimony' should be permitted to stand as a precedent in such cases. (The Reporters will state the facts in full.)
*436Opinion delivered June 2, 1886.
Because, in our opinion, the evidence is insufficient to support the verdict and judgment, the judgment is reversed and the cause is remanded.

Reversed and remanded.